Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Fig. 9, item 904 is objected to because “via at last” should be --via at least--.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1-30 are objected to because of the following informalities:  In the independent claims, “via at last” should be --via at least--.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 11-12, 14, 22-23 and 27-28 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lin et al. (US 2020/0029315).
Regarding claim 1, Lin discloses a method of wireless communication (fig. 16) by a user equipment (fig. 3A), comprising: receiving, from a base station, one or more configurations indicating wireless communication resources including at least one of a plurality of bandwidth parts (BWP) or a plurality of component carriers (CCs) (paras. 91-92 and 202); receiving, from the base station, control signaling indicating a scheduling offset to communicate with the base station via at least one of the BWPs within at least one of the CCs (figs. 16, step 1602; para. 249, table 4, min scheduling delay for K0/K2; note: offset from a CORESET/PDCCH and PDSCH of a BWP - paras. 91 and 182); determining a value of the scheduling offset based at least in part on a minimum scheduling offset value (step 1603-1605; paras. 160, 162, 164 and 169; note: offset K0/K2 must be greater than minimum offset X/Y); and taking at least one action in response to 
Regarding claim 12, Lin discloses a method of wireless communication (fig. 16) by a base station (fig. 3B), comprising: determining one or more configurations indicating wireless communication resources including at least one of a plurality of bandwidth parts (BWP) or a plurality of component carriers (CCs) (paras. 91-92 and 202); transmitting the one or more configurations to a user equipment (UE); determining a minimum scheduling offset value for a scheduling offset that indicates a scheduling delay to communicate via at last one of the BWPs within at least one of the CCs (figs. 16, step 1602; para. 249, table 4, min scheduling delay for K0/K2; note: offset from a CORESET/PDCCH and PDSCH of a BWP - paras. 91 and 182); and configuring the UE with the minimum scheduling offset value (step 1603-1605; paras. 160, 162, 164 and 169; note: offset K0/K2 must be greater than minimum offset X/Y).  
Regarding claim 22, Lin discloses an apparatus (fig. 3A) for wireless communication (fig. 16), comprising: a receiver (310) configured to: receive, from a base station, one or more configurations indicating wireless communication resources including at least one of a plurality of bandwidth parts (BWP) or a plurality of component carriers (CCs) (paras. 91-92 and 202), and receive, from the base station, control signaling indicating a scheduling offset to communicate with the base station via at last one of the BWPs within at least one of the CCs (figs. 16, step 1602; para. 249, table 4, min scheduling delay for K0/K2; note: offset from a CORESET/PDCCH and PDSCH of a BWP - paras. 91 and 182); a memory (360); and a processor (340) coupled to the memory, the processor and the memory configured to (para. 71): determine a value of the scheduling offset based at least in part on a minimum scheduling offset value (step 1603-1605; paras. 160, 162, 164 and 169; note: offset K0/K2 must be greater than 
Regarding claim 27, Lin discloses an apparatus (fig. 3B) for wireless communication (fig. 16), comprising: a memory (380); a processor (378) coupled to the memory, the processor and the memory configured to (para. 79-80): determine one or more configurations indicating wireless communication resources including at least one of a plurality of bandwidth parts (BWP) or a plurality of component carriers (CCs) (paras. 91-92 and 202), and determine a minimum scheduling offset value for a scheduling offset that indicates a scheduling delay to communicate via at last one of the BWPs within at least one of the CCs (figs. 16, step 1602; para. 249, table 4, min scheduling delay for K0/K2; note: offset from a CORESET/PDCCH and PDSCH of a BWP - paras. 91 and 182); and a transmitter configured to transmit the one or more configurations and the minimum scheduling offset value to a user equipment (UE) (step 1603-1605; paras. 160, 162, 164 and 169; note: offset K0/K2 must be greater than minimum offset X/Y).  
 Regarding claims 3, 14, 23 and 28, Lin discloses the method of claims 1 and 12 and the apparatus of claims 22 and 27, wherein the minimum scheduling offset value is selected among a plurality of minimum values (para. 180, K0/K2 and F; para. 184, last two sentences; note: relationship of K0/K2 and F; para. 182, first four; note: step 1902 for receiving in an AR a selected value of delay among several candidate values), each of the minimum values corresponds to one of the plurality of BWPs (para. 180, fourth sentence; note: F delay per BWP - para. 105, first sentence and para. 249, table 4, BWP indication and minimum scheduling delay fields).  
Regarding claim 11, Lin discloses the method of claim 1, wherein the at least one action comprises treating the control signaling as invalid if the value of the scheduling offset is below the minimum scheduling offset value (fig. 16, steps 1602, 1603 and 1605).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 5-6, 9, 13, 16-17, 20, 24, 26 and 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Lin view of Yang et al. (US 2021/0136808).
Regarding claims 2, 5-6, 9, 13, 16-17, 20, 24, 26 and 29-30, Lin does not disclose the method of claims 1 and 12, wherein the minimum scheduling offset value is determined based on a numerology of an active BWP among the plurality of BWPs, the method of claim 1 and apparatus of claim 22, wherein: the control signaling indicates to communicate with the base station via a target BWP that is different from an active BWP; and the minimum scheduling 
However, Yang discloses scheduling offsets based on numerology of a scheduled BWP/carrier (fig. 2; paras. 49-61; note: a maximum or minimum SCS for the BWP of a PDCCH or PDSCH where the BWP numerologies are different - para. 52; note: a target BWP as the BWP of a PDSCH different from a BWP of a PDCCH). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the minimum scheduling offset value determined based on a numerology of an active BWP among the plurality .

Allowable Subject Matter
Claims 4, 7-8, 10, 15, 18-19, 21 and 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Maleki et al. (US 2021/0400580) discloses a minimum offset threshold per BWP and numerology (paras. 127-128).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Harper whose telephone number is 571-272-3166. The examiner can normally be reached weekdays from 11:00 AM to 7:00 PM ET. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Yemane Mesfin, can be reached at 571-272-3927. The centralized fax number for the Patent Office is 571-273-8300. For non-official communications, the examiner’s personal fax number is 571-273-3166 and the examiner’s e-mail address is kevin.harper@uspto.gov (note: MPEP 502.03 – A copy of all received emails relating to an application including proposed amendments and excluding scheduling information for interviews will be placed informally into the application file).
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at www.uspto.gov/interviewpractice. 
portal.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Kevin C. Harper/
								Primary Examiner, Art Unit 2462